Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 10/21/2021 has been entered.  Claims 1, 2, 4-13, and 15-21 are pending. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-13, and 15-18 and 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0105398 to Park in view of U.S. Publication 2014/0098013 to Chen.

Regarding claim 1, Park teaches a gate driver (see Fig. 3) comprising: 
a pull-up-pull-down circuit (see Fig. 3 pull up circuit 210, pull down circuit 261, and the TR1 220, Capacitor C1 230 paragraphs 54, 57 and 63) configured to pull up a gate signal to a high level of a first clock signal (CK1) in a first duration and configured to pull down the gate signal to a low level of the first clock signal in a second duration (see Fig. 5 Tn-1/Tn and Tn+1 periods where paragraph 72 discusses pull up in first period of Q to VDD1 in forward direction and paragraphs 79 and 86 discusses pulling down of Q to off voltage VSS according to pull down controller 250), wherein the first clock signal repeatedly alternates between the low level and the high level (see Fig. 5 CK1); and 
a pull-down boosting circuit (see the maintenance parts 281, 282, and 283, in particular the first maintenance part 281 with the transistor TR5) configured to output a first off voltage (VSS) in the second duration in response to a second clock signal (see Figs. 3 and 5 CK2 and paragraph 27 and 67) repeatedly alternating between the low level and the high level (see Fig. 5 CK2). 
wherein the pull up circuit comprises a first transistor including a control electrode connected to a first node, an input electrode connected to the clock terminal, and an output electrode connected to a 
repeatedly alternating between the low level and the high level (see Fig. 5 CK2)
when a level of the first off voltage is substantially the same as the low level of the first clock signal (see Fig. 5 CLK1 low voltage is VL and VDD2 as VSS is also VL and paragraph 27).
Park does not teach wherein the pull down boosting circuit comprises an eighteenth transistor including a control electrode connected to a second clock terminal receiving the second clock signal, an input electrode connected to a first off terminal receiving the first off voltage and an output electrode constantly connected to the clock terminal.
However, Chen teaches wherein the pull down boosting circuit comprises an eighteenth transistor including a control electrode connected to a second clock terminal receiving the second clock signal, an input electrode connected to a first off terminal receiving the first off voltage and an output electrode constantly connected to the clock terminal (see Fig. 1 T102 connected to CLKIN and VSSIN and the control electrode connected to Pull Down Node PD and ResetIN signal).
It would have been obvious to a person having ordinary skill in the art to combine the pull down boosting circuit of Chen with the transistor TR5 of Park and input clock signals for the purpose of discharging the CLK voltage in the low cycles using a known means to improve a similar system.

Regarding claim 2, Park in view of Chen teaches the gate driver of claim 1.  Park teaches wherein the first off voltage is a direct current DC voltage (see Fig. 5 and paragraph 27). 

Regarding claim 4, Park in view of Chen teaches the gate driver of claim 1.  Park teaches wherein the second clock signal is the first clock signal inverted (see Fig. 5 CK1 and CK2). 



Regarding claim 6, Park in view of Chen teaches the gate driver of claim 5.  Park teaches wherein the pull-up-pull-down circuit comprises a first transistor, wherein a first control electrode of the first transistor is connected to the pull-up-pull-down control circuit, wherein a first input electrode of the first transistor is configured to receive the first clock signal, and wherein a first output electrode of the first transistor is configured to output the gate signal (see TR1 and paragraph 58). 

Regarding claim 7, Park in view of Chen teaches the gate driver of claim 6.  Park teaches wherein the pull-down boosting circuit comprises a second transistor, wherein a second control electrode of the second transistor is configured to receive the second clock signal, wherein a second input electrode of the second transistor is configured to receive the first off voltage, and a second output electrode of the second transistor is connected to the first input electrode (TR5 and paragraph 67). 

Regarding claim 8, Park in view of Chen teaches the gate driver of claim 5.  Park teaches wherein the first off voltage is commonly applied to every stage (see Figs. 2 and 3 VSS). 


a pull-up circuit configured to pull up a gate signal to a high level of a first clock signal in a first duration (see Fig. 3 pull up circuit 210 and the TR1 220, Capacitor C1 230 paragraphs 54, 57); 
a pull-down circuit configured to pull down the gate signal to a first off voltage in a second duration in response to a next carry signal output by a next stage (see Fig. 3 pull down circuit 261 and paragraph 63); 
an inverting circuit configured to generate a current inverting signal based on the first clock signal and a second off voltage (see Fig. 5 paragraphs 39 and 43 CK2); and 
a pull-down boosting circuit (see the maintenance parts 281, 282, and 283, in particular the first maintenance part 281 with the transistor TR5) configured to output the second off voltage to a clock terminal receiving the first clock signal that repeatedly alternates between a low level and the high level in the second duration in response to a previous inverting signal output by a previous stage (see Fig. 5 Tn-1/Tn and Tn+1 periods where paragraph 72 discusses pull up in first period of Q to VDD1 in forward direction and paragraphs 79 and 86 discusses pulling down of Q to off voltage VSS according to pull down controller 250, clock signal alternating CK1). 
wherein the pull up circuit comprises a first transistor including a control electrode connected to a first node, an input electrode connected to the clock terminal, and an output electrode connected to a gate output terminal outputting the gate signal (see Fig. 3 Tr1, CK1, Gn and node Q and paragraph 57), and
when a level of the first off voltage is substantially the same as the low level of the first clock signal (see Fig. 5 CLK1 low voltage is VL and VDD2 as VSS is also VL and paragraph 27).
Park does not teach wherein the pull down boosting circuit comprises an eighteenth transistor including a control electrode connected to a second clock terminal receiving the second clock signal, an 
However, Chen teaches wherein the pull down boosting circuit comprises an eighteenth transistor including a control electrode connected to a second clock terminal receiving the second clock signal, an input electrode connected to a first off terminal receiving the first off voltage and an output electrode constantly connected to the clock terminal (see Fig. 1 T102 connected to CLKIN and VSSIN and the control electrode connected to Pull Down Node PD and ResetIN signal).
It would have been obvious to a person having ordinary skill in the art to combine the pull down boosting circuit of Chen with the transistor TR5 of Park for the purpose of discharging the CLK voltage in the low cycles using a known means to improve a similar system.

Regarding claim 10, Park in view of Chen teaches the gate driver of claim 9, wherein the second off voltage is a direct current DC voltage (see Fig. 5 and paragraph 27). 

Regarding claim 11 Park in view of Chen teaches the gate driver of claim 9, wherein the inverting signal of the previous stage has a low level during the first duration and has a high level during the second duration (see paragraph 49).

Regarding claim 12, Park teaches a display apparatus (see Fig. 3) comprising: 
a data driver configured to generate a data voltage based on input image data (see Fig. 1 data driver 400); 
a gate driver (see gate driver 200) comprising: 
a first transistor connected between a first clock terminal and a gate output terminal and comprising a first control electrode connected to a first node, a first input electrode connected to the 
a fourth transistor connected between a previous carry terminal and the first node and comprising a fourth control electrode connected to the previous carry terminal (see Fig. 4A Tr41, Cr (N-1) which according to paragraph 46 is the previous carry signal); 
a ninth transistor connected between the first node and a first off terminal and comprising a ninth control electrode connected to a next carry terminal (see TR42 and Cr(n+1)), 
a tenth transistor connected between the first node and the first off terminal and comprising a tenth control electrode connected to the first node (see TR9); and 
wherein the eighteenth input electrode of the eighteenth transistor is connected to a ninth input electrode of the ninth transistor (see TR5 connected when TR10 is connected to node Q of TR42), 
when a level of the first off voltage is substantially the same as the low level of the first clock signal (see Fig. 5 CLK1 low voltage is VL and VDD2 as VSS is also VL and paragraph 27).
a display panel configured to display an image based on the data voltage and the gate signal (see Fig. 1 display panel 100 and paragraph 22), 
wherein a first clock signal is configured to be applied to the first clock terminal that repeatedly alternates  (see Fig. 5 clock CK1 and paragraph 27), a gate signal is configured to be output to the gate output terminal (see Fig. 1 and paragraph 11), a first off voltage is configured to be applied to the first off terminal (VSS2), a previous carry signal is configured to be applied to the previous carry terminal (see CR(n-1)), a next carry signal is configured to be applied to the next carry terminal (see CR(n+1)), and an inversion signal is configured to be applied to the inversion terminal, wherein the inversion signal has the low level during the first clock signal has a high level (see Fig. 4 CK1 and CK2 and paragraph 27). 
Park does not teach wherein the pull down boosting circuit comprises an eighteenth transistor including a control electrode connected to a second clock terminal receiving the second clock signal, an 
However, Chen teaches wherein the pull down boosting circuit comprises an eighteenth transistor including a control electrode connected to a second clock terminal receiving the second clock signal, an input electrode connected to a first off terminal receiving the first off voltage and an output electrode constantly connected to the clock terminal (see Fig. 1 T102 connected to CLKIN and VSSIN and the control electrode connected to Pull Down Node PD and ResetIN signal).
It would have been obvious to a person having ordinary skill in the art to combine the pull down boosting circuit of Chen with the transistor TR5 of Park for the purpose of discharging the CLK voltage in the low cycles using a known means to improve a similar system.

Regarding claim 13, Park in view of Chen teaches the display apparatus of claim 12.  Park teaches wherein the first off voltage is a direct current DC voltage (see paragraph 27). 

Regarding claim 15, Park in view of Chen teaches the display apparatus of claim 12.  Park teaches wherein the inversion signal is the first clock signal inverted (see Fig. 4). 

Regarding claim 17, Park in view of Chen teaches the display apparatus of claim 12.  Park teaches wherein the gate driver further comprises: a second transistor connected between the gate output terminal and a second off terminal comprising a second control electrode connected to the next carry terminal (see TR2). 



Regarding claim 20, Park in view of Chen teaches the gate driver of claim 1.  Park teaches further comprising a fourth transistor including a control electrode and an input electrode commonly connected to a previous carry signal (see Tr41, IN1 which according to paragraph 46 is the previous carry signal). 

Regarding claim 21, Park in view of Chen teaches the gate driver of claim 20.  Park teaches further comprising a ninth transistor including a control electrode connected to a next carry signal, an input electrode connected to a second off terminal receiving a second off voltage, and an output electrode connected to an output node of the fourth transistor (see TR42 and Cr(n+1)).

Allowable Subject Matter

Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.  Applicant argues that the Park reference does not teach the second clock signal alternating because there is a transistor in between the terminal and the second clock signal.  However, that transistor is .

It would have been obvious to a person having ordinary skill in the art to combine the pull down boosting circuit of Chen and input clock signals with the transistor TR5 of Park for the purpose of discharging the CLK voltage in the low cycles using a known means to improve a similar system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication 2014/0092078 see Fig. 3 IN3, Tr11-1, VSS1, Tr1, CK.  Also, U.S. Publication 2013/0335392, Fig. 3, CT2, CkBn, T18, VSS1, and CKn via T1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625